DISMISS; and Opinion Filed June 30, 2014.




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00544-CV

                       IN THE INTEREST OF K.H. AND K.H., Chidren

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-10-22147-Y

                               MEMORANDUM OPINION
                            Before Justices Fillmore, Evans, and Lewis
                                    Opinion by Justice Lewis
        Appellant’s brief in this case is overdue. By postcard dated April 22, 2014, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /David Lewis/
                                                     DAVID LEWIS
                                                     JUSTICE

130544F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF K.H. AND K.H.,                     On Appeal from the 303rd Judicial District
Children                                              Court, Dallas County, Texas
                                                      Trial Court Cause No. DF-10-22147-Y.
No. 05-13-00544-CV                                    Opinion delivered by Justice Lewis.
                                                      Justices Fillmore and Evans participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee Maquita Williams recover her costs of this appeal from
appellant Quinton Hornbuckle.


Judgment entered this 30th day of June, 2014.




                                                –2–